EXHIBIT 99.4 COMMSCOPE,INC. ANNUAL INCENTIVE PLAN (as amended effective March 24, 2009) 1.Purpose The purpose of the Annual Incentive Plan is to enhance CommScope,Inc.’s ability to attract, motivate, reward and retain employees, to strengthen their commitment to the success of the Company and to align their interests with those of the Company’s stockholders by providing additional compensation to designated employees of the Company based on the achievement of performance objectives. To this end, the Annual Incentive Plan provides a means of annually rewarding participants primarily based on the performance of the Company and its Operating Units and secondarily based on the achievement of personal performance objectives. The adoption of this Plan as it relates to Executive Officers is subject to the approval of the stockholders of the Company. 2.Definitions (a)“Accredited Investor” shall have the meaning ascribed to such term in Rule 501 of Regulation
